Title: From Thomas Jefferson to George Washington, 13 August 1793
From: Jefferson, Thomas
To: Washington, George



August 13. 1793

Thomas Jefferson presents his compliments to the President. The report of the Commissioners of public accounts was delivered to Mr. Taylor to be filed away. He was called to new York on Saturday by the illness of his child, and Mr. Blackwell has been searching some time for it without being able to find it. He will continue to search, and when found it shall be sent to the President.
